Citation Nr: 0728788	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from December 
12, 2003 to December 16, 2003.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January and July 2004 determinations by 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma denying reimbursement for medical costs 
incurred from December 12 to December 16, 2003, at private 
medical facilities.  The veteran had a hearing before the 
Board in June 2007 sitting at the Regional Office (RO) in 
Muskogee, Oklahoma and the transcript is of record.


FINDINGS OF FACT

1.  The veteran was treated at Via Christi Oklahoma Regional 
Medical from December 12, 2003, to December 13, 2003, and was 
then transferred to Oklahoma Heart Hospital from December 13, 
2003, to December 16, 2003, for treatment of a non-service-
connected disability.  

2.  At the time of the veteran's hospitalization, the veteran 
was enrolled for VA health care, but had not received care at 
a VA facility within the 24-month period preceding the 
hospitalization.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at Via Christi 
Oklahoma Regional Medical from December 12, 2003, to December 
13, 2003, and at Oklahoma Heart Hospital from December 13, 
2003, to December 16, 2003, have not been met.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
17.1000, 17.1001, 17.1002 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the CAVC appeared to 
assume the VCAA is applicable to a chapter 17 claim, but then 
held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132.

The veteran was sent a letter in May 2005 advising him of the 
information necessary to substantiate his claim as well as 
notifying him of all relevant procedure and appellate rights.  
The MC has explained to the veteran the bases for denial of 
the claim, and afforded him the opportunity to present 
information and evidence in support of the claim.  There is 
no indication that any additional notice or development would 
aid the veteran in substantiating his claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Thus, any deficiency of notice or 
of the duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the Board may proceed to consider the merits of 
the claim, as indicated above.  

Discussion

At the time of the veteran's hospitalization in December 
2003, he was enrolled in the VA health care system in 
Oklahoma City, Oklahoma, about 100 miles away from his home.  
The veteran testified at his hearing that he had not gone to 
the VA health facility for treatment since the 1990s.  He 
also testified that after the December 2003 hospitalization, 
he enrolled in the VA health facility in Wichita, Kansas, 
which is slightly closer to his home.  

The facts in the case are not in dispute.  The veteran 
entered a private facility, namely the Via Christi Oklahoma 
Regional Medical on December 12, 2003 with complaints of 
chest pain.  He was later determined to have had a heart 
attack, requiring placement of a stent.  He was transferred 
Oklahoma Heart Hospital on December 13, 2003, where he 
remained until December 16, 2003.

Throughout his hospitalization, the veteran alleges that he 
was in constant communication with the VAMC in Oklahoma City 
and Wichita, whereas he was informed that the VA facilities 
were unable to give him the treatment required and to stay in 
the private facility.  The veteran alleges the VAMC assured 
him that all medical bills would be taken care of by the VA 
health system. 

Initially, it must be noted that the medical care the veteran 
received, as discussed above, was not for a service-connected 
disability.  Indeed, the veteran has no service-connected 
disabilities.  The veteran does not dispute this fact.  
Therefore, a preponderance of the evidence is against payment 
or reimbursement for private medical care, under the 
provisions of 38 U.S.C.A. §§ 1703 or 1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (emphasis added).  Failure to satisfy 
any of the criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

In this case, the veteran, as of December 12, 2003, was 
enrolled in the VA health care system in Oklahoma City, 
Oklahoma, over 100 miles away from his home.  He later 
registered in the VA system at Wichita, Kansas, over 70 miles 
away from his home.  Given the distance of such facilities 
from the veteran's home, it is not likely that emergency 
treatment at a VA medical facility would be a feasible 
option.  Whether the veteran's hospitalization in December 
2003 constitutes a medical emergency, however, need not be 
discussed because at least one criteria under 38 U.S.C.A. § 
1725 has not been met, namely the veteran had not received VA 
health treatment within the 24- month period preceding the 
hospitalization.  

The VAMC in Oklahoma City denied the veteran's request for 
reimbursement based on a finding that the veteran had not 
received any treatment from a VA facility in the previous 24-
month period.  No specific findings were made with regard to 
the feasibility of VA facilities or the emergent nature of 
the medical treatment.

The veteran testified that the VA was contacted by family 
members throughout his hospitalization and never were they 
advised to transfer facilities or otherwise made aware of the 
consequences of using private medical facilities for 
treatment.  Indeed, the veteran's wife testified that she was 
informed by the VAMC in Oklahoma City, Oklahoma that all 
medical bills would be taken care of by the VA.  She also 
testified that months before, the veteran specifically asked 
the VAMC if he needed to be seen for regular physicals to 
stay current in the VA health system and was informed he did 
not need to do so.

The Board sympathizes with the veteran's situation.  The VA, 
however, has no legal duty to tell him he will not be 
reimbursed for private medical expenses nor is the VA liable 
for the veteran's reliance on bad advice dispensed by a VA 
employee. See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); 
see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) 
(holding that inaccurate advice does not create any legal 
right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).  Although it is unfortunate if the veteran was 
misinformed of VA's reimbursement policies for non-VA medical 
treatment, his claimed lack of awareness does not provide a 
legal basis for eligibility of reimbursement. 

Rather, the crucial inquiry here is whether the veteran's 
enrollment, without actual treatment, in the VA system is 
sufficient to qualify him for reimbursement of the non-VA 
medical treatment here.  The Board concludes, regrettably, 
that it is not, and thus reimbursement under the provisions 
of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be 
granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g). 

Regrettably, while the Board is sympathetic toward the 
veteran, it is bound by the law, and its decision is dictated 
by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision in 
which the Board may grant the veteran the benefits sought.

ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from December 
12, 2003, to December 16, 2003, is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


